DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks and Amendments
Applicant’s amendments filed July 30, 2021 have been entered.  All rejections and objections not explicitly maintained herein are withdrawn.  The rejections below constitute the full set of rejections being applied to the instant claims.
With regard to the rejections under 35 USC 102(a)(1), Applicant’s amendments to cancel claim and import the features of claim 10 into the rejected claims 3 and 66 were sufficient to overcome the rejections because the prior art compounds set forth in the previous action do not contain the features required by the amended claims.
However, the claims are not allowable in view of the following new art rejection.

Election/Restrictions
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent 
As indicated in the previous action, the examiner searched the compound based on the elected species, wherein: no prior art was found to read on the elected species.  As such, the scope of the search and consideration was expanded to also include the compounds described therein.  In view of the amendment to overcome the art, the scope of the search and consideration was again expanded in accordance with MPEP 803.02 to include the compound described herein.  Since this scope was not found to be allowable, the scope was not expanded further.

Status of the Claims
Currently, claims 2-3, 5, 7-8, 11-16, 61 and 65-66 are pending in the instant application. 
All pending claims read on an elected invention and species and are therefore under consideration in the instant application to the extent that they are readable on the elected embodiment and the additional species (indicated above) to which the search was extended.  Matter not embraced by the elected species or the extended search is therefore withdrawn from further consideration.  It has been determined that the entire scope claimed is not patentable. 


Claim Rejections – 35 USC § 102










In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  












The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 3, 5, 7-8, 11-12 and 66 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Meng et al., Chem. Commun. (Camb)
, 2015 Oct 1; 51(76): 14381-4.
Meng et al. teach the assembly of the BODIPY dye G 
    PNG
    media_image1.png
    183
    388
    media_image1.png
    Greyscale
 with water-soluble pillar[6]arene (WP6) which is described as being a drug delivery system for targeting cancer cells: 
    PNG
    media_image2.png
    188
    266
    media_image2.png
    Greyscale
(Scheme 1). Their formation as a supramolecular vesicle reads on the claimed voltage sensitive dye comprising an electron acceptor comprising boron, an electron donating group attached to the lectron acceptor (could be the I groups or the alkenyl moieties), a charged group attached to the electron acceptor (see ammonium containing moiety), and a biological molecule (WP5).   Finally, it is noted that with respect to the claims reciting properties of the claimed compounds (claim 3, 7, 8 and 66), the prior art compounds are interpreted as having these properties since they have an anticipatory formula and there is no evidence otherwise.  


Conclusion
Claims 2, 13-16, 61 and 65 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699